Exhibit 10.4

PROMISSORY NOTE

 

$24,438,192.00

   November 30, 2012

GGT TRG CASTLE HILLS TX, LLC, a Delaware limited liability company (“Borrower”),
promises to pay to the order of JPMORGAN CHASE BANK, N.A., a national banking
association (“Lender”), TWENTY-FOUR MILLION FOUR HUNDRED THIRTY-EIGHT THOUSAND
ONE HUNDRED NINETY-TWO AND 00/100 DOLLARS ($24,438,192.00), or if less, the
aggregate unpaid principal amount of all Loans made by Lender to Borrower
pursuant to the Agreement (as hereinafter defined), together with interest on
the unpaid principal amount hereof in the manner set forth in the Agreement.
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Maturity Date.

This Promissory Note is the note issued pursuant to, and is entitled to the
benefits of, the Construction Loan and Security Agreement of even date herewith
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), by and between Lender and Borrower, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. This Note is secured and
guaranteed pursuant to the Loan Documents, all as more specifically described in
the Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.

This Note shall be construed in accordance with and governed by the law of the
State of Texas.

The provisions of Section 10.13 of the Agreement are incorporated by reference
as though fully set forth herein.

[SIGNATURE(S) ON FOLLOWING PAGE(S)]

 

PROMISSORY NOTE – PAGE 1



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

BORROWER:

GGT TRG CASTLE HILLS TX, LLC,

a Delaware limited liability company

By:

 

TRG CASTLE HILLS, L.P.,

 

a Delaware limited partnership,

 

its Operating Member

 

By:

 

TRG-CASTLE HILLS GP, LLC,

   

a Delaware limited liability company,

   

its General Partner

   

By:

 

/S/ Brian J. Tusa

     

Brian J. Tusa, President

 

PROMISSORY NOTE – SIGNATURE PAGE